Case: 11-11182         Date Filed: 07/18/2012   Page: 1 of 4




                                                                        [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-11182
                                        Non-Argument Calendar
                                      ________________________

                            D.C. Docket No. 4:11-cv-00002-CDL-MSH



DONALD ROBINSON,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellant,

                                                 versus

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                 Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Georgia
                                 ________________________

                                            (July 18, 2012)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
                Case: 11-11182        Date Filed: 07/18/2012       Page: 2 of 4

       Donald Robinson, an Immigration and Customs Enforcement (ICE) detainee

proceeding pro se, appeals the district court’s order denying his motion to appoint

counsel and dismissing his 42 U.S.C. § 19831 action for failure to state a claim.2

Robinson was deported from the United States in 1987 but returned without

permission, resulting in his current detention. Robinson claims that his detention

is illegal because the federal government has failed to present “official legal

documents, such as birth records and other official document[s]” establishing that

he is not a United States citizen. Accordingly, his lawsuit seeks immediate release

and monetary damages. On appeal, Robinson contends that the district court erred

in denying his motion to appoint counsel and sua sponte dismissing his complaint

without first granting leave to amend.

       We review a district court’s decision not to appoint counsel for an abuse of

discretion. United States v. Berger, 375 F.3d 1223, 1226 (11th Cir. 2004).


       1
          The district court did not construe Robinson’s complaint against the “United States” as
a Bivens action, but we do so now because the alleged violations here constitute “a cause of
action for damages against federal officers,” as opposed to a § 1983 suit against state officials.
Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999,
29 L.Ed.2d 619 (1971); Abella v. Rubino, 63 F.3d 1063, 1065 (11th Cir. 1995).
       2
          The district court purportedly dismissed the complaint pursuant to 28 U.S.C. § 1915A,
which provides for a preliminary review of certain civil actions brought by prisoners. We need
not determine whether Robinson is a “prisoner” under § 1915A because 28 U.S.C. § 1915(e),
which governs proceedings in forma pauperis generally, similarly permits district courts to
dismiss a case “at any time” if the complaint “fails to state a claim on which relief may be
granted.”

                                                2
              Case: 11-11182     Date Filed: 07/18/2012    Page: 3 of 4

Appointment of counsel in a civil case is not a constitutional right, but a privilege

that is justified only by exceptional circumstances. Wahl v. McIver, 773 F.2d

1169, 1174 (11th Cir. 1985). Robinson has failed to show the existence of

exceptional circumstances in this case. Accordingly, the district court did not

abuse its discretion in denying the motion for appointment of counsel.

      We review de novo a district court’s decision to dismiss a complaint for

failure to state a claim under 28 U.S.C. § 1915A, Boxer X v. Harris, 437 F.3d

1107, 1110 (11th Cir. 2006), and review for an abuse of discretion a decision

regarding leave to amend, Troville v. Venz, 303 F.3d 1256, 1259 (11th Cir. 2002).

The standards that apply to a dismissal under Fed. R. Civ. P. 12(b)(6) apply to a

dismissal under § 1915A. See Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278-79

(11th Cir. 2001). A complaint may not be dismissed “unless it appears beyond

doubt that the plaintiff can prove no set of facts in support of his claim which

would entitle him to relief.” Lopez v. First Union Nat’l Bank of Fla., 129 F.3d

1186, 1189 (11th Cir. 1997) (quotation omitted). Complaints filed pro se,

however, are “held to a less stringent standard than pleadings drafted by attorneys

and will, therefore, be liberally construed.” Boxer X, 437 F.3d at 1110.

      To state a claim under Bivens, a plaintiff must show that he or she was




                                          3
                Case: 11-11182       Date Filed: 07/18/2012      Page: 4 of 4

deprived of a federal right by a person acting under federal law.3 Griffin v. City of

Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001). Here, Robinson fails to

establish that the government’s alleged failure to produce his “official documents”

before detaining him violated any federal right, and his demand of immediate

release is not a remedy available in a Bivens action. Abella v. Rubino, 63 F.3d

1063, 1066 (11th Cir. 1995). The district court thus did not err in dismissing

Robinson’s complaint for failure to state a claim. Moreover, because an

amendment would have been futile,4 the district court did not abuse its discretion

in denying Robinson the opportunity to amend the complaint. Hall v. United Ins.

Co. of Am., 367 F.3d 1255, 1262-63 (11th Cir. 2004).

       AFFIRMED.




       3
         Because claims under 42 U.S.C. § 1983 and Bivens are similar, courts generally apply
§ 1983 law to Bivens cases. See Abella v. Rubino, 63 F.3d 1063, 1065 (11th Cir. 1995).
       4
         Robinson’s motion for leave to amend the complaint argues only that he would benefit
from the assistance of court-appointed counsel. Robinson gives no indication of any potentially
meritorious claims.

                                               4